Citation Nr: 1108667	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for hearing loss, left ear.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran originally claimed entitlement to service connection for depression in an unappealed prior final rating decision dated in June 2002.  The Veteran recently filed a claim for entitlement to service connection for a "mental disorder," which the RO treated as a new claim.  See Rating Decision, February 2008.  However, based on the unappealed prior denial of service connection for depression in June 2002, the Board views the current issue not as a new claim for service connection for an acquired psychiatric disorder other than PTSD, but rather as a new and material evidence claim.  Although the RO adjudicated the Veteran's claim for service connection for an acquired psychiatric disorder on the merits without regard to new and material evidence requirements, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Further, although the RO adjudicated the claim on a different basis, the Board finds no prejudice to proceeding as indicated above in light of the Board's favorable decision regarding the reopening of the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable rating for hearing loss, left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for depression.

2.  Evidence received since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service connection for depression, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2010).

2.  Evidence received subsequent to the June 2002 decision, with respect to entitlement to service connection for an acquired psychiatric disorder, is new and material; the claim for service connection for an acquired psychiatric disorder is therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that new and material evidence has been received to reopen the Veteran's claim for service connection for depression.  As such, any deficiency with regard to the VCAA for this issue is harmless and non-prejudicial.  


II. New and Material Evidence

The RO denied the Veteran's claim for service connection for depression with psychotic features in a June 2002 rating decision.  Although the RO characterized the issue as one of new and material evidence at that time, the Board is unable to determine whether there exists a prior final rating decision on that issue dated before June 2002 and the RO did not identify the prior decision in its June 2002 decision.  The record contains a January 1994 rating decision in which nonservice-connected pension benefits was granted the Veteran and in which major depression with psychotic features was listed as a nonservice-connected disability.  In any event according to the RO at the time of the June 2002 rating decision, his record did not contain evidence sufficient to demonstrate an etiological connection between a current psychiatric disorder and his period of active service.  Further, the RO noted that the Veteran's service treatment records were negative for a diagnosis of depression during his period of active service.  See Rating Decision, June 13, 2002.  The Veteran did not perfect an appeal to that decision.  Therefore, the June 2002 rating decision is final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision in June 2002, pertinent to the Veteran's current claim, included service treatment records, VA outpatient treatment records, private treatment records, and a November 1993 VA psychiatric examination.

Since the prior final denial, new evidence has been added to his claims file.  The Veteran's file now contains statements from the Veteran with regard to stressful situations experienced during active duty, and additional VA outpatient records.  With regard to new VA outpatient records, the Veteran now has several psychiatric diagnoses, to include a mood disorder, an impulse control disorder, bipolar disorder, and major depressive disorder.  See VA outpatient treatment reports, September 29, 2006; October 17, 2006; January 24, 2008; April 13, 2009.  Further, the Veteran has claimed that he suffers from PTSD symptoms due to stressful events which occurred during his period of active service.  Finally, a VA treatment report dated October 10, 2006, diagnosed the Veteran with depression and noted that his current symptoms were triggered by the death of a close friend and fellow Vietnam veteran.

As such, these additional VA treatment records are new, in that they were not of record at the time of the prior, final denial in June 2002.  Also, the Board finds that the VA treatment records are material as to the issue on appeal, in that by itself or when considered with previous evidence of record, to include a notation of the death of a friend associated with the Vietnam Era as a trigger for the current claimed symptomatology.  Furthermore, this evidence, when considered with the evidence already associated with the claims folder and the other more recent evidence, raises a reasonable possibility of substantiating a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Therefore, with regard for the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, new and material evidence has been received since the RO's June 2002 decision, and the Veteran's claim is reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder; the claim for service connection for an acquired psychiatric disorder is therefore reopened and the appeal is granted to this extent only.


REMAND

The Board regrets any further delay in adjudicating the Veteran's remaining claims.  However, pursuant to the duty to assist, the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and entitlement to a compensable rating for hearing loss, left ear, must be remanded for further development.

In this case, the Veteran has been diagnosed with several acquired psychiatric disorders, to include a mood disorder, an impulse control disorder, bipolar disorder, and major depressive disorder.  See VA outpatient treatment reports, September 29, 2006; October 17, 2006; January 24, 2008; April 13, 2009.  Further, the Veteran has claimed that he suffers from PTSD symptoms due to stressful events which occurred during his period of active service.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).  

Here, the Veteran claimed that a non-judicial punishment, during his period of active duty, was a stressful event which led to his current complaints of PTSD symptomatology.  According to the Veteran, the infraction resulted from his actions which delayed an aircraft from performing a mission.  Other identified stressors include a relationship to a deceased soldier (assigned to a different service branch than the Veteran), as well as a friendship with a soldier whom the Veteran met two weeks prior to his death.  The Veteran has not claimed that he was present when either serviceman was killed.

While the Veteran's service treatment records are silent as to a diagnosis of a psychiatric disorder, the Veteran can attest to factual matters of which he had first-hand knowledge, such as sleep difficulty or feelings of depression.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran has not been shown to be competent to establish an etiological nexus between any disorder and his period of active duty. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's reports may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

A January 2008 formal finding noted that, despite several attempts to clarify the Veteran's purported stressor events, the information supplied by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for a comprehensive records search.  The Board points out, however, that the Veteran is not precluded from establishing service connection for PTSD under the PTSD guidelines in effect as of July 2010, or for establishing service connection for any currently-diagnosed psychiatric disorder, other than PTSD.

In this case, the Veteran has not been afforded a VA examination in conjunction with his psychiatric claim.  However, in connection with a prior pension claim, he was afforded a VA psychiatric examination in November 1993.  At that time, he was diagnosed with major depression, with psychotic features.  The examiner stated that the Veteran was a depressed man, angry with a history of suicide attempts, and it was "not clear whether his depression started during the time he was in the service."  Instead, according to the examiner, "All that is known is that he increased alcohol intake in the service and has undergone treatment."  See VA examination report, November 1993.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   As such, a VA psychiatric examination should be scheduled to determine whether a claimed psychiatric disorder, to include but not limited to PTSD, a mood disorder, an impulse control disorder, bipolar disorder, and/or major depressive disorder was incurred in, or otherwise related to, the Veteran's period of active service.

With respect to the Veteran's service-connected left-ear sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

In situations where, as here, compensation has been granted only for hearing loss involving one ear, the hearing acuity of the nonservice-connected ear is considered to be normal or as level I.  38 C.F.R. § 4.85(f) (2010).  This is, however, subject to the provisions of 38 C.F.R. § 3.383.  Under that regulation, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning the proper rating.  See Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821, effective December 6, 2002, amending 38 U.S.C.A. § 1160, and 69 Fed. Reg. 48,148 (August 9, 2004), amending 38 C.F.R. § 3.383 effective to December 6, 2002.

As noted in the supplementary information accompanying the amendment to 38 C.F.R. § 3.383, "deafness" is not currently defined in VA regulations except in reference to the severest degrees of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  Dorland's Medical Dictionary, 28th edition, defines "deafness" as "lack of the sense of hearing, or profound hearing loss."  Moderate loss of hearing is often called hearing loss.  Id.  VA noted that while Congress intended to eliminate the requirement of total deafness in both ears before applying the paired organ exception, a veteran must have a specified degree of hearing loss independently ratable in the service-connected ear, i.e., 10 percent or more, before nonservice-connected hearing disability in the other ear can be considered for compensation.

The Board notes that service connection for right ear hearing loss was denied most recently in a September 2005 prior final rating decision.  The issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for hearing loss, right ear, has been raised by the record (see Addendum to VA Form 9, April 2008), but has not been adjudicated by the RO.  The Board further notes that this issue was claimed by the Veteran in a statement dated in July 2007, however the issue has not been adjudicated.  Because a favorable decision with regard to the issue of new and material evidence for right-ear hearing loss would have an impact on the increased rating claim on appeal, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Accordingly, the Board will defer appellate consideration of the Veteran's claim for entitlement for a compensable rating for left ear hearing loss pending the resolution of the Veteran's recently raised new and material evidence claim.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the extent and etiology of any currently-diagnosed psychiatric disorder, to include but not limited to bipolar disorder, major depressive disorder, and PTSD.  Only stressors deemed verified by VA should be considered in rendering a diagnosis of PTSD.  All other reported stressors that have not been verified are not for consideration.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the claims file was reviewed.  The examiner should respond to the following:

Is it at least as likely as not that any currently-diagnosed psychiatric disorder, to include bipolar disorder, major depressive disorder, and/or PTSD, if diagnosed, had its onset in, or is etiologically related to, the Veteran's period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  Complete rationale for all opinions expressed should be provided.  

2.  After developing and adjudicating the request to reopen the claim of entitlement to service connection for right ear hearing loss in a formal rating decision.  In so doing, the RO/AMC must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  The letter should clarify what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, each claim should be readjudicated.  If any claim currently in appellate status remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


